Citation Nr: 1031053	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 
1946.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

2.  Evidence associated with the claims file since the June 2004 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for bilateral hearing loss.

3.  Evidence associated with the claims file since the June 2004 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The evidence received since the June 2004 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The evidence received since the June 2004 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, a letter dated in June 2008 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's VA medical 
treatment records and indicated private medical records have been 
obtained.

The evidence of record shows that most of the Veteran's service 
treatment records have been found to be unavailable.  The Board 
is satisfied that the evidence of record shows that VA has made 
sufficient efforts to secure any additional service records for 
the Veteran and has notified him of the records which are 
unavailable.  A January 2004 letter included a National Archives 
and Records Administration (NARA) Form 13055, which stated that 
some of the Veteran's medical records were not in VA's files and 
may have been destroyed.  The Veteran filled out the form and 
returned it in June 2004, but did not report being treated for 
hearing loss during military service.  A subsequent June 2004 
rating decision informed the Veteran that none of his service 
treatment records were available other than his separation 
medical examination report.

After the Veteran filed the claims currently on appeal, an August 
2008 letter informed the Veteran once again that his service 
treatment records may have been destroyed.  Another NARA Form 
13055 was included with the letter and the Veteran was informed 
that without proper information, the NARA would be unable to 
locate his service treatment records.  The Veteran did not return 
the letter and instead submitted a statement in October 2008, in 
which he remarked that the form "will not pertain to my case 
because my hearing loss and tinnitus is due to my service and 
[MOS]."  This statement, combined with the Veteran's June 2004 
NARA Form 13055, demonstrates that the Veteran does not believe 
that his service treatment records will show treatment for 
hearing loss or tinnitus.  Furthermore, the statement 
demonstrates that the Veteran will not provide further assistance 
with any additional attempts to secure his missing service 
treatment records.  "[T]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
light of the above, the Board concludes that further development 
and additional efforts to assist or notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Although the Veteran was not provided with a VA medical 
examination in conjunction with the claims on appeal, VA is not 
required to provide such an examination for claims to reopen 
finally decided decisions.  See 38 C.F.R. § 3.159(c).  There is 
no indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the claims 
file.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).


An unappealed rating decision in June 2004 denied the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus on the basis that the medical evidence of 
record demonstrated that the Veteran's bilateral hearing loss and 
tinnitus were not related to military service.  The relevant 
evidence of record at the time of the June 2004 rating decision 
consisted of the Veteran's August 1946 service separation medical 
examination report; private audiological reports dated in March 
1981, July 1991, and April 1993; and a January 2004 VA 
audiological examination report.
 
The Veteran did not file a notice of disagreement after the June 
2004 rating decision.  Therefore, the June 2004 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In May 2008, a claim to reopen the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus was 
received.  Evidence of record received since the June 2004 rating 
decision is limited to an undated private audiological report 
received in May 2008 and an October 2008 statement from the 
Veteran.  All of the evidence received since the June 2004 rating 
decision is "new" in that it was not of record at the time of 
the June 2004 decision.  

However, none of the evidence received since the June 2004 rating 
decision is material as it is does not provide medical evidence 
that the Veteran's bilateral hearing loss or tinnitus are related 
to military service.  The undated private audiological report 
does not provide any etiological opinion of any kind and the 
October 2008 statement is not competent evidence as to causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, 
the evidence received since the June 2004 rating decision does 
not raise a reasonable possibility of substantiating either of 
the Veteran's claims.

Since the additional evidence received since the June 2004 rating 
decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claims, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  As new and material 
evidence to reopen the finally disallowed claims has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for 
bilateral hearing loss is denied.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for 
tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


